Citation Nr: 0306011
Decision Date: 03/28/03	Archive Date: 06/02/03

Citation Nr: 0306011	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-51 930	)	DATE MAR 28, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the appellant's character of discharge from military 
service constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The appellant served on active duty from March 1984 to 
February 1986, and was separated from military service under 
dishonorable conditions.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which ultimately determined that the 
character of the appellant's discharge served as a complete 
bar to her receiving VA benefits.  Following receipt of the 
appellant's timely appeal, the Board remanded the case back 
to the RO in April 2001 for further development.  The RO 
failed to complete the requested development, and in May 
2002, the Board undertook additional development pursuant to 
the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. § 19.9(a)(2)).  
The development was attempted to the extent possible, and the 
case was returned for adjudication.  The Board subsequently 
issued a decision in the case on January 14, 2003, which is 
the subject of this decision.  


FINDING OF FACT

In its January 14, 2003, decision, the Board violated the 
appellant's right to due process by improperly adjudicating 
the case without first allowing the appellant or her 
representative an opportunity to review evidence and to 
respond to such evidence obtained through the Board's 
internal development process.  


CONCLUSION OF LAW

The Board denied the appellant due process of law in its 
January 14, 2003, decision, and therefore, the January 14, 
2003, decision is vacated.  38 C.F.R. § 20.904(a)(1) (2002).  

VACATUR

The appellant sought to have the character of her discharge 
upgraded from a "bad conduct discharge" in order to be 
eligible to receive VA benefits.  During the appellate 
process, the Board determined that additional development of 
the case was necessary.  Accordingly, pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002), the Board sought to determine the appellant's proper 
mailing address or her whereabouts, and to obtain a copy of 
her courts martial records, if such records existed.  The 
appellant's address could not be determined, and while some 
records pertaining to her special court martial, held on or 
about April 12, 1985, were obtained, an actual transcript of 
the court martial proceedings could not be located despite a 
diligent search.  The appellant's claims file was returned to 
the Board from  the BVA internal evidentiary development 
unit.  Neither the appellant nor her service representative 
were notified of any additional evidence obtained by such 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  Neither the appellant nor her 
representative were afforded an opportunity to review and 
respond to the evidence produced as a result of the Board's 
internal development.  Notwithstanding this, in its January 
14, 2003 decision, the Board considered the appellant's claim 
on the merits.  

An appellate decision may be vacated by the Board at any time 
either on the request of the appellant or her representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2002).  Here, the 
Board finds that its January 14, 2003, decision was issued 
improperly because neither the appellant nor her service 
representative were advised of the evidentiary development 
that had been undertaken pursuant to the Board's internal 
development action of May 2002.  As such, the Board denied 
the appellant due process of law.  Accordingly, the January 
14, 2003, Board decision must be vacated.  

Therefore, in order to ensure that the appellant is accorded 
due process of law, and to afford the appellant every 
consideration, the Board's January 14, 2003, decision 
pertaining to the issue of whether the appellant's character 
of discharge from military service constitutes a bar to VA 
benefits, is hereby vacated.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2002).  Accordingly, after the 
appellant or her service representative have had the 
opportunity to respond to the Board's internal development 
actions, a new decision will be entered as though the January 
14, 2003 decision had not been rendered.  


ORDER

The Board's January 14, 2003, decision is vacated.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0300755	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-51 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant's character of discharge from 
military service constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to 
February 1986, and was separated from service under 
dishonorable conditions.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which ultimately determined that the 
character of the appellant's discharge served as a 
complete bar to her receiving VA benefits.  Following 
receipt of the appellant's timely appeal, the Board 
remanded the case back to the RO in April 2001 for further 
development.  The RO failed to complete the requested 
development, and in May 2002, the Board undertook 
additional development pursuant to the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  The development was 
attempted to the extent possible, and the case has been 
returned for adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant 
by fully developing all relevant evidence necessary for 
the equitable disposition of her appeal to the extent 
practicable.  

2.  All efforts to obtain or verify the appellant's 
correct mailing address or to obtain transcripts of her 
special court martial have been unsuccessful.  

3.  The appellant's period of service from March 1984 to 
February 1986 was terminated by a bad conduct discharge.  

4.  The appellant's offenses leading to her February 1986 
discharge consisted of three episodes of "failure to 
repair," refusal to obey the lawful order of a non-
commissioned officer (NCO), and an assault on a 
commissioned officer.  

5.  There were no compelling circumstances to warrant the 
appellant's instances of failure to repair, refusal to 
obey the lawful order of an NCO, or her assault on a 
commissioned officer.  

6.  The appellant was not insane at the time of any of her 
offenses.  


CONCLUSION OF LAW

The appellant's discharge from her only period of military 
service, March 1984 to February 1986, was issued under 
dishonorable conditions for VA purposes, thereby creating 
a bar to payment of VA compensation benefits based on that 
period of service.  38 U.S.C.A. §§ 101(2), 101(18), 5107, 
5103 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.12, 
3.354 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served on active duty from March 1984 to 
February 1986, and was released from duty pursuant to a 
bad conduct discharge.  In April 1985, the appellant was 
convicted by a special court martial of three counts of 
failure to repair, failure to obey the lawful order of an 
NCO, and assault on a commissioned officer.  The bad 
conduct discharge, as reflected in her service personnel 
records and on her Form DD-214 is consistent with a 
discharge under dishonorable conditions for VA purposes, 
and is considered to be a complete bar to VA compensation 
benefits.  The appellant contends in substance that she 
suffered from multiple sclerosis at that time which had 
adversely affected her personality.  In addition, she 
argues that her pattern of misconduct could not be 
considered as having been "willful and persistent," and 
that she was effectively insane at the time she committed 
the acts for which she was convicted.  Accordingly, she 
maintains that the character of her discharge should not 
constitute a bar for her to receive VA compensation 
benefits.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include the appellant's claim 
here.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the appellant of what evidence she was required 
to provide and what evidence the VA would attempt to 
obtain).  

In the present case, the Board finds that the VA's 
redefined duty to notify and assist the appellant has been 
fulfilled with respect to the issue addressed here.  The 
Board finds that the appellant has been provided with 
adequate notice of the evidence needed to substantiate her 
claim to establish her eligibility for VA benefits.  The 
appellant has been provided with notice of what evidence 
the VA would obtain, and the evidence she was to provide 
with respect to her claim.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decisions, in the subsequent statement and 
supplemental statements of the case, as well as in a BVA 
Remand of April 2001, and in multiple correspondence to 
the appellant dated in September 1995, October 1995, 
September 1997, March 2001, and May 2001 have provided her 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate her 
claim.  The Board finds that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  By that correspondence, the appellant was 
advised of the evidence necessary to substantiate her 
claim for eligibility to receive VA benefits, and what 
evidence was necessary to show that there existed 
compelling circumstances to warrant the behavior which 
resulted in her bad conduct discharge.  She was informed 
of what evidence the VA would attempt to obtain, and what 
evidence she was responsible for providing.  In addition, 
via the above-captioned correspondence, the appellant was 
advised of the relevant statutes and regulations as were 
applicable to her claim, and of her rights and duties 
under the VCAA.  

As part of the Board's evidentiary development undertaken 
pursuant to a Development Memorandum dated in May 2002, 
multiple attempts were made to obtain the appellant's 
correct mailing address.  All of those attempts, to 
include queries of her service representative, were 
unsuccessful.  The Board recognizes that pursuant to Rule 
of Practice 903, 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903)), the appellant was 
to be notified of the requested development.  As all 
attempts to verify or otherwise obtain her address were 
unsuccessful, however, providing her with any sort of 
additional notice was impracticable.  

With respect to assistance with evidentiary development, 
the Board notes that the RO has requested all available 
clinical treatment records as identified by the appellant.  
To that end, the Board concludes that all relevant facts 
have been properly developed, and that all evidence 
necessary for an equitable disposition of the issue of 
whether the appellant's character of discharge from 
military service constitutes a bar to eligibility for VA 
benefits has been identified and obtained.  The evidence 
of record includes the appellant's service medical and 
service personnel records, post-service clinical treatment 
records, military police reports, records from the 
appellant's special court martial, and statements made by 
the appellant in support of her claim.  In addition, the 
Board observes that the appellant appeared before a 
Hearing Officer at the RO in May 1996. 

The Board notes that pursuant to the directives contained 
in its Development Memorandum of May 2002, efforts were to 
be undertaken to obtain the appellant's correct mailing 
address and to obtain transcripts of her special court 
martial, as requested by her service representative.  
Multiple documents pertaining to the appellant's special 
court martial were obtained, but there was no record of 
any transcript of her special court martial.  All efforts 
to contact the appellant were unsuccessful, and despite a 
great many attempts to learn the appellant's address or 
whereabouts, such could not be determined.  Accordingly, 
in light of the foregoing, the Board concludes that 
attempting to obtain further evidentiary development would 
likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which 
is available in connection with the appellant's claim, and 
concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate 
her claim.  Therefore, the Board finds that no further 
assistance to the appellant regarding the development of 
evidence is required, and would otherwise be unproductive.

As noted, the appellant's service personnel records 
disclose that she served on active duty from March 1984 to 
February 1986, and was separated from service pursuant to 
a bad conduct discharge issued as a result of conviction 
by a special court martial.  A review of the appellant's 
service medical records discloses that between March 1984 
and February 1986, the appellant was treated for a variety 
of disorders including urinary frequency, knee pain, 
problems with vision, black-outs due to lack of sleep, 
headaches, stomach cramps, and low back pain.  A treatment 
note dated in December 1984 shows that the appellant 
appeared at a troop medical clinic (TMC), and was 
characterized as being angry and tearful.  She did not 
identify her problem to the admitting medical personnel, 
and abruptly left the TMC.  

The records do not reflect that the appellant ever 
underwent psychiatric evaluation during the normal course 
of her medical treatment, but a Report of Mental Status 
Evaluation dated in June 1985 shows that her behavior was 
normal, she was fully alert and oriented, her mood was 
unremarkable, thinking process was clear, thought content 
was normal, and memory was good.  The impression was that 
the appellant had the mental capacity to understand and 
participate in the court martial procedures, in that she 
was mentally responsible and met the military retention 
requirements.  The service medical or service personnel 
records did not contain any opinion or other indicia 
suggesting the appellant suffered from any psychiatric 
disorder, temporary or otherwise.  

Court martial documents and military police reports 
disclose that in April 1985, the appellant was convicted 
on three counts of failure to repair, failure to obey a 
lawful order from an NCO, and aggravated assault on a 
commissioned officer.  The charges involving "failure to 
repair" stemmed from incidents dated March 6, 7, and 8, 
1985, and that on March 8, 1985, the appellant refused to 
obey her NCO's lawful order to return to her barracks, and 
aimed a shotgun at her commanding officer.  The appellant 
was to be confined to an Army correctional facility for 
five months, and after forfeiting some $413.00, she was to 
be given a bad conduct discharge from the Army.  

The military police reports disclose that on the evening 
of March 8, 1985, the appellant's squad leader and platoon 
leader arrived at her private residence to request that 
the appellant return to her unit for breaking restrictions 
and failure to report for duty.  The appellant refused her 
sergeant's order to return to her barracks, and then aimed 
a shotgun at her lieutenant.  According to statements 
submitted by both the sergeant and the lieutenant, the 
appellant became verbally abusive from the outset, and 
continued to speak in an abusive manner throughout the 
encounter, and only at one point brought the shotgun to a 
position somewhat akin to port arms, but did not 
relinquish the weapon at any time.  The military police 
were later summoned, and with the civilian police, the 
appellant was apprehended and taken into custody.  She 
remained in pretrial confinement by order of her 
commanding officer.  

The appellant submitted a claim for disability 
compensation in April 1995.  She maintained that she had 
been diagnosed with multiple sclerosis (MS) which had its 
onset in service.  In that regard, the appellant 
maintained that the effects of her MS influenced her 
behavior and was the underlying cause of the actions which 
led up to her special court martial.  Later, in September 
1997, the appellant claimed that she had been sexually 
assaulted in service, and that she incurred post-traumatic 
stress disorder (PTSD) as a result of the sexual assault.  

In any event, the RO contacted the appellant via letter 
dated in September 1995 and advised her that anytime a 
discharge was not considered to be honorable, VA would 
have to make a decision as to whether the individual was 
eligible for VA benefits.  She was further advised that 
the character of her discharge was under "other than 
honorable" conditions.  The appellant was informed that 
she would be afforded the opportunity to explain the facts 
and circumstances of her case in order to substantiate her 
claim.  

The appellant did not submit any evidence or other 
statement, and in October 1995, her claim was denied 
pursuant to an administrative decision.  Her claim was 
denied on the grounds that her bad conduct discharge was 
an effective bar to receipt of VA benefits.  The appellant 
submitted a timely notice of disagreement and requested a 
personal hearing.  

The transcript of the personal hearing, conducted in May 
1996 before a Hearing Officer at the RO shows that the 
appellant testified that she had been charged and 
convicted of assaulting her superior officer when she 
aimed a shotgun at that officer.  The appellant claimed 
that the officer actually assaulted her and threatened to 
physically carry her back to the barracks.  According to 
the appellant, her mobile home had been burglarized fairly 
recently, and she felt the need to guard the premises with 
a shotgun.  In addition, she testified that she had been 
raped in service, but that no one had ever been prosecuted 
for the crime.  The appellant was unable to offer any 
reason why no one was prosecuted for the alleged rape.  
The appellant explained that her lieutenant attempted to 
retract her statement against the appellant at the court 
martial, but was precluded from doing so.  The appellant 
did not elaborate on why her lieutenant was prohibited 
from retracting her testimony.  She then went on to state 
that her above-captioned medical problems began after she 
had been raped in 1984.  She stated that her first 
sergeant had never liked her, but that she got along well 
with her officers.  She also claimed that she had been 
unable to properly salute her first sergeant due to 
congenitally crooked fingers, and that such was the reason 
that he disliked her.  The appellant went on to state that 
she had first been diagnosed with MS at the University of 
Pennsylvania in April 1997, but that the reasons for her 
physical problems in service were unexplained to her.  
Regarding the nature of her service and duties, the 
appellant testified that she was referred to as a "sick-
call puppy" by her peers, and that she was frequently 
placed on guard duty.  The appellant offered her view that 
her physical and behavioral problems in service stemmed 
from the then undiagnosed MS.  She claimed that she had 
never been accused of disobeying orders, and that with 
respect to the alleged burglary, the local police had 
refused to go to her trailer and investigate.  With 
respect to the alleged rape, the appellant stated that her 
sergeant picked her up from guard duty in his private 
vehicle, and that after driving her to his house, 
proceeded to sexually assault and beat her after she had 
fallen asleep.  The appellant testified that upon arrival 
at the TMC, she was interrogated for hours, and then after 
becoming angry at her treatment, abruptly left the 
facility.  With respect to the events that led up to the 
court martial, the appellant testified that when her 
lieutenant and sergeant appeared at her door, she held the 
weapon in her hand, but put it down when asked to do so.  
She testified that she then invited those individuals into 
her trailer for coffee to discuss the matter.  The 
appellant stated that she had not reported for duty when 
required to do so, and that such conduct prompted the 
visit from her sergeant and lieutenant.  According to the 
appellant, the lieutenant verbally assaulted her inside 
the trailer, but denied aiming the weapon at her.  The 
appellant testified that during her trial, the judge 
refused to allow her to present her version of events, and 
indicated that she frequently exercised her Constitutional 
5th Amendment right against self-incrimination.  

Following her personal hearing, private clinical treatment 
records dating from April 1988 through November 1996 were 
received.  Those records reflect that the appellant had 
first been shown to manifest symptoms of MS in March 1987, 
and that she subsequently experienced increasing 
difficulty in performing normal tasks of daily living.  On 
mental status testing in April 1988, the appellant was not 
shown to have any specific deficits, but her affect was 
shown to be slightly euphoric, and she appeared to be 
quite immature and childish.  The records reflect that the 
appellant was wheelchair bound afterwards.  

A statement dated in May 1996 was received from the 
appellant's private physician in which he offered that he 
had reviewed her military records at her request.  The 
physician indicated that the appellant's manifested 
symptomatology in service was clearly suggestive of the 
onset of MS, but also stated that he was unable to find 
any mention of psychiatric manifestations.  He stated that 
attributing psychiatric manifestations to MS had been done 
in the past, as a general matter, but that he found it 
difficult to make a connection between the two based on 
the available service medical records.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 1991); 
38 C.F.R. § 3.1(d) (2002).  A discharge or release from 
active service under conditions other than dishonorable is 
a prerequisite to entitlement to VA pension or 
compensation benefits.  See 38 U.S.C.A. § 101(18) (West 
1991); 38 C.F.R. § 3.12(a) (2002).  

The provisions of 38 C.F.R. § 3.12(b) set forth conditions 
under which discharge or release from service constitutes 
a bar to the payment of pension or compensation benefits.  
Such benefits, however, will not be barred if it is found 
that the person was insane at the time of committing the 
offense causing such discharge or release, or unless 
otherwise specifically provided in law and regulation.  
See 38 U.S.C.A. § 5303(b) (West 1991)

With the exception for insanity, benefits are not payable 
where the former service member was discharged or released 
under other than honorable conditions issued as a result 
of willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12(d)(4) (2002).  "This includes a discharge under 
other than honorable conditions, if it is determined that 
it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will 
not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful, and 
meritorious."  Id.  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service 
department finding that injury, disease, or death was not 
due to misconduct will be binding on VA unless it is 
patently inconsistent with the facts and requirements of 
laws administered by VA.  An act is willful misconduct 
where it involves a deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violation of police 
regulations or ordinances will not, per se, constitute 
willful misconduct.  See 38 C.F.R. § 3.1(n) (2002).  

With respect to insanity, VA regulations provide the 
following:

An insane person is one who, while not mentally 
defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal 
method of behavior; or who interferes with the 
peace of society; or who has so departed (become 
antisocial) from the accepted standards of the 
community to which by birth and education he 
belongs as to lack the adaptability to make 
further adjustment to the social customs of the 
community in which he resides.  

38 C.F.R. § 3.354(a) (2002).  

This definition must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGPREC 20-
97 (May 22, 1997).  In that opinion, the VA General 
Counsel discussed the intended parameters of the types of 
behavior which were defined as insanity in 38 C.F.R. 
§ 3.354(a).  It was indicated that behavior involving a 
minor episode or episodes of disorderly conduct or 
eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated 
that a determination of the extent to which an 
individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative 
personnel on a case-by-case basis in light of the 
authorities defining the scope of the term insanity.  It 
was stated that the phrase "interferes with the peace of 
society" in the regulation referred to behavior which 
disrupted the legal order of society.  It was also stated 
that the term "become antisocial" in the regulation 
referred to the development of behavior which was hostile 
or harmful to others in a manner which deviated sharply 
from the social norm, and which was not attributable to a 
personality disorder.  It was indicated that the reference 
in the regulation to "accepted standards of the community 
to which by birth and education" an individual belonged 
required consideration of an individual's ethnic and 
cultural background and level of education.  It was stated 
that the regulatory reference to "social customs in the 
community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to 
fall within the scope of the term insanity, and therefore 
does not constitute insane behavior.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statute requires that the 
insanity exist only at the time of the commission of an 
offense leading to a person's discharge and not that 
insanity must cause the misconduct.  That is, there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996).  

A review of the appellant's offenses discloses that she 
was absent from duty on three consecutive days in March 
1984.  On the evening of the third day, her squad leader, 
a sergeant, and her platoon leader, a second lieutenant, 
visited her at her trailer-court home to inquire as to the 
reason for her unauthorized absence, and to order her back 
to her unit.  Upon being approached by those individuals, 
as reflected in the military police reports, the appellant 
became verbally abusive, used expletives, and aimed a 
shotgun at the lieutenant.  She asserted at that time in 
words to the effect that no one was going to force her to 
return to her barracks against her will.  Rather than 
provoke further confrontation with an individual with a 
possibly loaded firearm, the sergeant and lieutenant 
contacted military police who apprehended the appellant 
and placed her in custody.  As noted, the appellant was 
subsequently convicted under the Uniform Code of Military 
Justice (UCMJ) of three counts of failure to repair 
(unauthorized absences), failure to obey a lawful order by 
an NCO, and aggravated assault on a commissioned officer.  
The psychiatric report, discussed above, showed that the 
appellant was psychiatrically within normal limits at the 
time of her special court martial.  

As noted, there is no indication in the appellant's 
service medical or service personnel records of insanity 
as contemplated by the applicable statutes or regulations.  
The Board observes that the appellant's conduct upon which 
her bad conduct discharge was based, and which extended 
over a three-day period, can arguably be considered 
"persistent" given that such was part of an ongoing act.  
In addition, her actions were clearly willful, and given 
the inherent nature of a charge of assault with a deadly 
weapon (shotgun) upon a commissioned officer, such charges 
were highly serious, and resulted in a period of 
incarceration in a military correctional facility.  It is 
to be expected of soldiers in the Army that they will not 
intentionally aim a potentially loaded weapon at superior 
officers and NCOs.  See generally Stringham v. Brown, 8 
Vet. App. 445, 448 (1995).  

In reaching the above conclusion, the Board has also 
considered the statements and testimony offered by the 
appellant.  She has, however, failed to offer any 
explanation that would alter the Board's finding in that 
regard.  The appellant testified that her first sergeant 
did not like her because she could not salute him properly 
due to crooked fingers.  The Board takes judicial notice 
of the fact that pursuant to long-standing military 
regulation, enlisted personnel, to include first 
sergeants, are not to be saluted unless those individuals 
have been awarded the Medal of Honor.  The appellant's 
assertion in that connection is therefore somewhat lacking 
in credibility.  In addition, the appellant gave an 
account of the encounter with her superiors which is 
clearly at odds with their sworn statements given to the 
military police at the time of the incident.  The 
appellant has claimed that she politely invited the 
sergeant and lieutenant into her trailer to discuss 
matters over coffee, and that she put down her weapon when 
asked to do so.  The lieutenant and sergeant signed 
statements indicating that the appellant was verbally 
abusive, and intentionally aimed a 12-gauge shotgun at the 
lieutenant.  There is also no support for the appellant's 
assertion that either the sergeant or lieutenant attempted 
to retract their prior statements or testimony at her 
court martial proceedings.  Further, there is no 
indication anywhere in the record that the appellant was 
unable to understand the consequences of her actions.  

In finding that the appellant's offenses in service 
amounted to willful and persistent misconduct, only a 
showing of insanity as required under the provisions of 
38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.354(a) will 
overcome the character of discharge and consequent bar to 
benefits.  See generally 38 C.F.R. § 3.12(b).  

Here, the Board observes that there is no indication 
anywhere in the record the appellant was insane within the 
meaning of 38 C.F.R. § 3.354(a).  The service medical and 
personnel records failed to contain any indication of a 
psychiatric disorder or of such abnormal behavior at any 
time proximate to the incident in March 1985.  Further, 
while she and her service representative have claimed that 
her diagnosed MS had its onset in service and that such 
caused her irrational behavior, even assuming that MS had 
its onset in service, there has been no showing that such 
caused the appellant to aim a shotgun at her platoon 
leader.  

The Board recognizes that aiming a weapon at another 
individual absent combat or a life-threatening situation 
is not a rational act.  Here, however, there is no 
evidence suggesting that the appellant met the definition 
of insanity under 38 C.F.R. § 3.354(a).  The statement 
submitted by the appellant's private physician dated in 
May 1996 contains his observation that while as a general 
matter, a nexus between MS and irrational behavior could 
exist, in the appellant's case, the record did not contain 
any documentation suggestive or indicative of any such 
link.  

Further, while the appellant is not required to meet the 
definition of insanity in 1985, it is nonetheless 
persuasive that her mental status was such that it did not 
satisfy the criteria.  This is true particularly in view 
of the mental competency report of June 1985 in which the 
appellant was not found to have any psychiatric 
abnormalities.  In short, there is no evidence of record 
that the appellant was "insane" at any point in March 
1985.  

In summary, there is no contemporaneous evidence in 
service that the appellant suffered from insanity due to a 
disease, or that she did not know or understand the nature 
or consequences of her acts, or that what she had done was 
wrong.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995); 
VAOPGPREC 20-97.  None of the medical records submitted in 
support of the appellant's claim lend any substance to her 
claim that she was insane, even temporarily, in service.  
Further, while the appellant has requested, through her 
service representative, the trial transcripts of her 
special court martial, the Board finds it highly unlikely 
that those transcripts would reflect any sort of temporary 
or other insanity.  As a practical matter insanity is an 
absolute defense in a criminal matter, and there is no 
indication that the appellant even attempted to raise such 
an issue at trial, as reflected in the numerous documents 
pertaining to her court martial that have been obtained.  
The Board finds therefore that the preponderance of the 
evidence is against the appellant's claim.  The Board 
finds that the appellant was not insane at the times she 
committed her offenses in service.  Accordingly, her bad 
conduct discharge is a bar to VA disability compensation 
benefits.  

The Board has considered the doctrine of reasonable doubt.  
However, as the evidence here is not in equipoise, and as 
there is not an approximate balance of positive and 
negative evidence as to warrant the application of the 
doctrine, such doctrine is not for consideration here.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§ 3.102, (2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990).  


ORDER

The appellant's discharge from service was under 
dishonorable conditions, and thereby constitutes a bar to 
VA compensation benefits.  The appeal is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




 

